FILED
                             NOT FOR PUBLICATION                           MAY 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERTO CARDENAS CABALLERO,                      Nos. 11-73353
                                                      12-73597
               Petitioner,
                                                 Agency No. A074-800-218
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Roberto Cardenas Caballero, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) orders denying his second

(petition No. 11-73353) and third (petition No. 12-73597) motions to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny the petitions for review.

      The BIA did not abuse its discretion in denying Cardenas Caballero’s second

and third motions to reopen as untimely and number-barred because the motions

were filed more than 13 and 14 years, respectively, after the final administrative

decision, see 8 C.F.R. § 1003.2(c)(2), and Cardenas Caballero failed to establish

changed country conditions to qualify for the regulatory exception to the time and

number limitations for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 987 (new evidence “must be ‘qualitatively different’ from

the evidence presented at the previous hearing”).

      PETITIONS FOR REVIEW DENIED.




                                          2                            11-73353/12-73597